Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 11/30/2021.  Claims 1, 8 & 14 have been amended.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 20 are pending.  
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Applicant’s representative, in substance, argues that Johnston fails to teach and/or disclose (A) a navigation interface component executed on a data processing system having one or more processors to access a navigation application executing on a first client device to retrieve a plurality of point locations within a reference frame corresponding to a geographic region displayed in a viewport of the navigation application; and (B) the navigation interface component is configured to access the navigation application executing on the first client device to retrieve the plurality of point locations response to the identification of the request.
In response to (A) & (B) the examiner respectfully disagrees. Johnston discloses a multimodal search system (MMS 110) which provides directions from a current location to a desired location (e.g., Pizza store and/or coffee shop in San Francisco—see ¶67 and fig. 2B & 2C) on a mobile communications device display (MD 200) when prompted via automatic speech recognition application (414) based on the user’s desired search subject. As such the examiner contends that Johnston still reads on the currently amended claims.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston et al. (2012/0117112 A1).
Johnston discloses:
1: A system to interface among multiple applications in a networked computer environment (see fig. 1 “multimodal search system”), comprising:
a navigation interface component executed on a data processing system having one or more processors to access a navigation application executing on a first client device to retrieve a plurality of point locations within a reference frame corresponding to a geographic region displayed in a viewport of the navigation application, each point location of the plurality of locations having an identifier (see fig. 1-2C, 3 & 4 and ¶ 8-15, 42 “multimodal search system (MMS), provide directions through multimodal search application (MSA), and mobile communications device (MD)”);
a natural language processor component executed on the data processing system to (see fig. 4 and ¶ 67 “speech recognition module [408], applications ASR [414] & NLU parser [418]”):
receive an input audio signal detected by a sensor of at least one of the first client and a second client device; parse the input audio signal to identify a request and a referential word (see fig. 4 and ¶ 67 “speech recognition module [408], applications ASR [414] & NLU parser [418]”); and
identify, responsive to the identification of the request, a point location from the plurality of point locations within the reference frame based on the referential word parsed from the input audio (see fig. 4 and ¶ 67 “speech recognition module [408], applications ASR [414] & NLU parser [418], recognizing the words pizza + San Francisco”); and
an action handler component executed on the data processing system to: generate an action data structure including the point location identified responsive to the detection of the input audio signal (see fig. 2B-2C4 and ¶ 67-68 “interaction manager [402]”); and
transmit the action data structure to the first client device to cause the navigation application to initiate a navigation guidance process using the point location (see fig. 2B-2C, 4 and ¶ 42, 67-68 “directions are provided from current location to desired destination”);  wherein the navigation interface component is configured to access the navigation application executing on the first client device to retrieve the plurality of point locations responsive to the identification of the request (see fig. 2B-2C and ¶ 67-69 retrieving desired location—pizza and/or coffee shop—within a geographic area prompted by the use of key terms via ASR).  
As per claim 14, it lists the same elements as those detailed in claim 1 above and as such rejected for the same reasoning and rationale as presented above with respect to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2- 13 & 15- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Munir et al. (WO 2016200381A1).
As per claim 2, Johnston discloses the invention as detailed above.

Nevertheless, Munir who is in the same field of endeavor, discloses the navigation interface component to access the navigation application to determine a first portion of the reference frame corresponding to the geographic region displayed concurrently to the receipt of the input audio signal and to determine a second portion of the reference frame corresponding to the geographic region previously displayed in the viewport based on a velocity of the first client device acquired from an inertial motion unit (see fig. 3-4 and ¶ 61- 66 “adaptive speech recognition based on a user’s position, speed and direction”). -2- 4840-4945-9567.1 Atty. Dkt. GGL-103US (098981-5761)  
One of ordinary skill in the art, prior the effective filing date of the given invention would have been motivated to combine the teachings of Munir’s motion adaptive speech recognition system with those of Johnston’s in order to provide for a more accurate and overall user-friendly system (i.e., by providing a more accurate identification of the location point). 
Motivation for combining Munir with Johnston not only comes from knowledge well known in the art but also from Munir (see at least par. 1-21). 
Both Johnston and Munir disclose claim 3: comprising: the natural language processor component to identify the point location from the plurality of point locations within the reference frame based on a travel direction of at least one of the first client and the second client device determined using data from an inertial motion unit (See Johnston at least see fig. 1-2C, 3 & 4 and ¶ 8-15, 42 & 67-68 and see Munir at least fig. 3-4 & ¶ 61- 66).

Both Johnston and Munir disclose claim 4: the navigation interface component to access the navigation application to retrieve the plurality of point locations within the reference frame having a first portion corresponding to the geographic region and to a second geographic region within a defined proximity about a destination location of a path routing operation of the navigation guidance process; and the natural language processor component to: determine that the referential word is related to the second portion corresponding to the second geographic region and not to the first portion corresponding to the geographic region; and identify the point location from the plurality of point locations within the portion based on the determination that the referential word is related to the second portion (See Johnston at least see fig. 1-2C, 3 & 4 and ¶ 8-15, 42 & 67-68 and see Munir at least fig. 3-4 & ¶ 61- 66).
	Motivation for combining Johnston and Munir in the instant claim is the same as that in claim 2 above.   
Both Johnston and Munir disclose claim 5: the navigation interface component to access the navigation application to retrieve a first location identifier of the first client device within the reference frame corresponding to the geographic region and a plurality of second location identifiers corresponding to the plurality of point locations within the reference frame; and the natural language processor component to identify the point location from the plurality of point locations based on the first location identifier of the first client device and the plurality of second location identifiers corresponding to the plurality of point locations (See Johnston at least see fig. 1-2C, 3 & 4 and ¶ 8-15, 42 & 67-68 and see Munir at least fig. 3-4 & ¶ 61- 66).
	Motivation for combining Johnston and Munir in the instant claim is the same as that in claim 2 above.   
Both Johnston and Munir disclose claim 6: the navigation interface component to access the navigation application to retrieve a plurality of search terms received within a defined time window prior to the receipt of the input audio signal; and the natural language processor component to: determine, for each point location of the plurality of point locations and each search term of the plurality of search terms, a semantic distance between the identifier of the point location and the search term using a semantic knowledge graph; and select, for the identification of the point location, a subset of point locations from the plurality of point locations based on the plurality of semantic distances between the plurality of identifiers and the plurality of search terms (See Johnston at least see fig. 1-2C, 3 & 4 and ¶ 8-15, 42 & 67-68 and see Munir at least fig. 3-4 & ¶ 61- 66).
	Motivation for combining Johnston and Munir in the instant claim is the same as that in claim 2 above.   
Both Johnston and Munir disclose claim 7: the natural language processor component to: parse the input audio signal to identify an auxiliary word different from the referential word; determine a subset area of the viewport of the navigation application based on the auxiliary word; and select, for the identification of the point location, a subset of point locations from the plurality of point locations corresponding to the subset area of the viewport determined based on the auxiliary word (See Johnston at least see fig. 1-2C, 3 & 4 and ¶ 8-15, 42 & 67-68 and see Munir at least fig. 3-4 & ¶ 61- 66).
	Motivation for combining Johnston and Munir in the instant claim is the same as that in claim 2 above.   
Both Johnston and Munir disclose claim 8: the natural language processor component to: receive a second input audio signal detected by the sensor of at least one of the first client and the second client device; determine that a time elapsed between the receipt of the second input audio signal and the receipt of the input audio signal is less than a defined threshold; parse, responsive to the determination that the elapsed time is less than the defined threshold, the second input audio signal to identify a (See Johnston at least see fig. 1-2C, 3 & 4 and ¶ 8-15, 42 & 67-68 and see Munir at least fig. 3-4 & ¶ 61- 66).
	Motivation for combining Johnston and Munir in the instant claim is the same as that in claim 2 above.   
Both Johnston and Munir disclose claim 9: comprising the natural language processor component to: determine, for each point location of the plurality of point location, an indexical measure between the referential word and the identifier for the point location, the indexical measure indicating a likelihood that the referential word denotes the identifier for the point location; and identify the point location from the plurality of point locations within the reference frame based on the plurality of indexical measures for the corresponding plurality of point locations (See Johnston at least see fig. 1-2C, 3 & 4 and ¶ 8-15, 42 & 67-68 and see Munir at least fig. 3-4 & ¶ 61- 66).
	Motivation for combining Johnston and Munir in the instant claim is the same as that in claim 2 above.   
Both Johnston and Munir disclose claim 10: the natural language processor component to: determine, for each point location of the plurality of point locations, a semantic distance between the referential word and the identifier of the point location using a semantic knowledge graph; and identify the point location from the plurality of point locations within the reference frame based on the plurality of semantic distances for the corresponding plurality of point locations (See Johnston at least see fig. 1-2C, 3 & 4 and ¶ 8-15, 42 & 67-68 and see Munir at least fig. 3-4 & ¶ 61- 66).
	Motivation for combining Johnston and Munir in the instant claim is the same as that in claim 2 above.   
Both Johnston and Munir disclose claim 11: the natural language processor component to determine a request type corresponding to a location finder operation of a plurality of operations to be performed (See Johnston at least see fig. 1-2C, 3 & 4 and ¶ 8-15, 42 & 67-68 and see Munir at least fig. 3-4 & ¶ 61- 66).
	Motivation for combining Johnston and Munir in the instant claim is the same as that in claim 2 above.   
Both Johnston and Munir disclose claim 12: the natural language processor component to determine a request type corresponding to a path routing operation of a plurality of operations to be performed by the navigation application based on the request; and the action handler component to generate the action data structure including the request type and to transmit the action data structure to the first client device to cause the navigation application to initiate the path routing operation of the navigational guidance process corresponding to the request type to identify a travel path to the point location as a destination location (See Johnston at least see fig. 1-2C, 3 & 4 and ¶ 8-15, 42 & 67-68 and see Munir at least fig. 3-4 & ¶ 61- 66).
	Motivation for combining Johnston and Munir in the instant claim is the same as that in claim 2 above.   
Both Johnston and Munir disclose claim 13: the action handler component to receive a response from the first client device executing the navigation application for at least one of a textual output or an output audio signal (See Johnston at least see fig. 1-2C, 3 & 4 and ¶ 8-15, 42 & 67-68 and see Munir at least fig. 3-4 & ¶ 61- 66).
	Motivation for combining Johnston and Munir in the instant claim is the same as that in claim 2 above.   
Both Johnston and Munir disclose claim 15: identifying, by the data processing system, a measured velocity of the first client device based on data acquired from an inertial motion unit; and accessing, by the data processing system, the navigation application to determine a first portion of the reference frame corresponding to the geographic region displayed concurrently to the receipt of the input audio signal and to determine a second portion of the reference frame corresponding to the geographic region previously displayed in the viewport based on the measured velocity of the first client device (See Johnston at least see fig. 1-2C, 3 & 4 and ¶ 8-15, 42 & 67-68 and see Munir at least fig. 3-4 & ¶ 61- 66).
	Motivation for combining Johnston and Munir in the instant claim is the same as that in claim 2 above.   
Both Johnston and Munir disclose claim 16: accessing, by the data processing system, the navigation application to retrieve the plurality of point locations within the reference frame having a first portion corresponding to the geographic region and to a second geographic region within a defined proximity about a destination location of a path routing operation of the navigation guidance process; determining, by the data processing system, that the referential word is related to the second portion corresponding to the second geographic region and not to the first portion corresponding to the geographic region; and identifying, by the data processing system, the point location from the plurality of point locations within the portion based on the determination that the referential word is related to the second portion (See Johnston at least see fig. 1-2C, 3 & 4 and ¶ 8-15, 42 & 67-68 and see Munir at least fig. 3-4 & ¶ 61- 66).
	Motivation for combining Johnston and Munir in the instant claim is the same as that in claim 2 above.   
Both Johnston and Munir disclose claim 17: accessing, by the data processing system, the navigation application to retrieve a first location identifier of the first client device within the reference frame corresponding to the -7- 4840-4945-9567.1 Atty. Dkt. GGL-103US (098981-5761) geographic region and a plurality of second location identifiers corresponding to (See Johnston at least see fig. 1-2C, 3 & 4 and ¶ 8-15, 42 & 67-68 and see Munir at least fig. 3-4 & ¶ 61- 66).
	Motivation for combining Johnston and Munir in the instant claim is the same as that in claim 2 above.   
Both Johnston and Munir disclose claim 18: accessing, by the data processing system, the navigation application to retrieve a plurality of search terms received within a defined time window prior to the receipt of the input audio signal; determining, by the data processing system, for each point location of the plurality of point locations and each search term of the plurality of search terms, a semantic distance between the identifier of the point location and the search term using a semantic knowledge graph; and selecting, by the data processing system, for identifying the point location, a subset of point locations from the plurality of point locations based on the plurality of semantic distances between the plurality of identifiers and the plurality of search terms (See Johnston at least see fig. 1-2C, 3 & 4 and ¶ 8-15, 42 & 67-68 and see Munir at least fig. 3-4 & ¶ 61- 66).
	Motivation for combining Johnston and Munir in the instant claim is the same as that in claim 2 above.   
Both Johnston and Munir disclose claim 19: determining, by the data processing system, a request type corresponding to a location finder operation of a plurality of operations to be performed by the navigation application based on the request; and generating, by the data processing system, the action data structure including the request type and to transmit the action data structure to the first client device to cause the navigation application to initiate the location finder operation of the navigational guidance process corresponding to the request type to present the point location in the geographic (See Johnston at least see fig. 1-2C, 3 & 4 and ¶ 8-15, 42 & 67-68 and see Munir at least fig. 3-4 & ¶ 61- 66).
	Motivation for combining Johnston and Munir in the instant claim is the same as that in claim 2 above.   
Both Johnston and Munir disclose claim 20: determining, by the data processing system, a request type corresponding to a path routing operation of a plurality of operations to be performed by the navigation application based on the request; and generating, by the data processing system, the action data structure including the request type and to transmit the action data structure to the first client device to cause the navigation application to initiate the path routing operation of the navigational guidance process corresponding to the request type to identify a travel path to the point location as a destination location (See Johnston at least see fig. 1-2C, 3 & 4 and ¶ 8-15, 42 & 67-68 and see Munir at least fig. 3-4 & ¶ 61- 66).
	Motivation for combining Johnston and Munir in the instant claim is the same as that in claim 2 above.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/              Primary Examiner, Art Unit 3663